1
                                                                            FILED IN THE
                                                                        U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON
2
                                                                   Jun 18, 2019
3                       UNITED STATES DISTRICT COURT SEAN F. M AVOY, CLERK     C

                       EASTERN DISTRICT OF WASHINGTON
4
     MARIBELL AGUILAR, for Herself,              No. 1:19-cv-03088-SMJ
5    as a Private Attorney General, and/or
     on Behalf of All Others Similarly           ORDER DISMISSING CASE
6    Situated,

7                              Plaintiff,

8                v.

9    CARTER’S INC.; and DOES 1–10,
     inclusive,
10
                               Defendants.
11

12         On June 17, 2019, Plaintiff Maribell Aguilar filed a notice of voluntary

13   dismissal, ECF No. 13. Defendant Carter’s Inc. has served neither an answer nor a

14   summary judgment motion. Consistent with Plaintiff’s notice and Federal Rule of

15   Civil Procedure 41(a)(1)(A)(i), IT IS HEREBY ORDERED:

16         1.    Plaintiff’s    Notice      of   Dismissal,    ECF        No.        13,       is

17               ACKNOWLEDGED.

18         2.    All claims are DISMISSED WITHOUT PREJUDICE, with all

19               parties to bear their own costs and attorneys’ fees.

20         3.    All pending motions are DENIED AS MOOT.




     ORDER DISMISSING CASE - 1
1          4.     All hearings and other deadlines are STRICKEN.

2          5.     The Clerk’s Office is directed to CLOSE this file.

3          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order

4    and provide copies to all counsel.

5          DATED this 18th day of June 2019.

6                       _________________________
                        SALVADOR MENDOZA, JR.
7                       United States District Judge

8

9

10

11

12

13

14

15

16

17

18

19

20



     ORDER DISMISSING CASE - 2
